Citation Nr: 1040615	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-
connected residuals of a right tibial fracture.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  Jurisdiction has since been transferred to the RO in 
Montgomery, Alabama.

The Veteran testified at an RO formal hearing in May 2005 and 
before the undersigned Veterans Law Judge in March 2009.  
Transcripts of those proceedings have been associated with the 
Veteran's claims file.

By way of background, the Veteran's claim was remanded by the 
Board for further evidentiary development in July 2009.  Because 
the benefit sought remains denied, the claim has now been 
returned to the Board for further appellate review.
 

FINDINGS OF FACT

1.  The evidence of record fails to reflect that the Veteran's 
service-connected right tibial fracture residuals have resulted 
in malunion of the tibia and fibula with a related moderate knee 
or ankle disability.

2.  The Veteran's scar resulting from his in-service repair of 
his midshaft tibial fracture does not cover an area exceeding 6 
square inches or cause any limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for the orthopedic residuals of the Veteran's service-connected 
right tibial fracture have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2009).

2.  The criteria for a separate compensable disability rating for 
the surgical scar related to the Veteran's service-connected 
right tibial fracture repair have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In the instant case, VA's notice requirements were satisfied by a 
letter issued in December 2003, which advised the Veteran that he 
must show that disability had increased in severity to warrant an 
increased disability rating, and which was sent prior to the 
initial adjudication of the Veteran's claim.  Additionally, a 
September 2008 letter specifically explained the criteria for an 
increased rating pursuant to the applicable rating criteria, and 
the Veteran's claim was subsequently readjudicated, as reflected 
by supplemental statements of the case issued in October 2008 and 
August 2010.  Further, the Veteran discussed the symptoms of his 
right tibial fracture residuals during his May 2005 RO formal 
hearing and March 2009 Board hearing, and the Veteran has been 
represented by either a Service Organization or attorney 
throughout the instant rating period.  Accordingly, the Board 
concludes that any errors regarding the timing or content of the 
notice provided to the Veteran are deemed harmless.

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for equitable 
resolution of the issue decided on appeal has been obtained.  The 
Veteran's VA and private treatment records have been obtained, 
and he was afforded two VA examinations during the pendency of 
the instant appeal.  Moreover, as referenced above, the Veteran 
testified at an RO formal hearing and a Board hearing before the 
undersigned Veterans Law Judge.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the VA 
to obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.
Increased Rating

The Veteran contends that the current severity of his service-
connected residuals of a right tibial fracture entitle him to a 
rating in excess of 10 percent and that his 2008 post-service 
right tibial fracture is related to his initial in-service 
injury.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of a veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected right tibial fracture residuals 
have been evaluated pursuant to Diagnostic Code 5262, which 
outlines the rating criteria for an impairment of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5265 (2009).  Under 
this rating criteria, a 10 percent rating is awarded based on 
evidence of malunion of the tibia and fibula with a related 
slight knee or ankle disability, and a 20 percent rating is 
awarded based on evidence of malunion of the tibia and fibula 
with a related moderate knee or ankle disability.  Id.

The evidence of record also reflects that the Veteran has a 
surgical scar resulting from his tibial fracture repair during 
service.  Pursuant to the rating criteria in effect at the time 
the Veteran filed the instant increased rating claim, 10 percent 
ratings are assigned for scars, not affecting the head, face, or 
neck, that (1) are deep and cover an area exceeding 6 square 
inches (39 sq. cm.) (a deep scar is one associated with 
underlying soft tissue damage); (2) cause limited motion and 
cover an area exceeding 6 square inches; (3) are superficial, do 
not cause limited motion, and cover an area of 144 square inches 
or greater (a superficial scar is one not associated with 
underlying soft tissue damage); (4) are superficial and unstable 
(an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar); or (5) are superficial 
and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2009).    

The Board notes that the Diagnostic Codes applicable to scars 
were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805 (October 23, 2008)).  The summary in Federal Register 
notes that the applicability date of the amendment is for all 
claims received by VA on and after October 23, 2008.  As the 
Veteran's claim was filed prior to this date, the revised rating 
criteria do not apply in this case,  unless the Veteran requests 
review under the revised regulations, and the Veteran has not 
made such a request.

The relevant evidence of record includes the Veteran's submitted 
statements, hearing testimonies, private and VA treatment 
records, and two VA examination reports.

An October 2003 VA treatment record reflects the Veteran's report 
of pain in his right leg.  In May 2004, the Veteran underwent a 
VA examination to assess the severity of the residuals of his 
right tibial fracture.  The Veteran reported no history of bone 
disease, taking any medications for his right leg disability, or 
using any prosthetic devices, and he stated that his right leg 
disability has no effect on his activities of daily living.  The 
examiner noted that while the Veteran reported pain in the area 
of his right tibial fracture, his reports of pain were very 
nonspecific and included reported back pain that radiates to his 
legs.  Accordingly, the examiner noted that the Veteran's 
nonservice-connected back disability may be the source of the 
Veteran's reported right leg pain.   On physical examination, the 
Veteran's right leg evidenced a mild bony abnormality that the 
Veteran reported was slightly tender.  After conducting range of 
motion studies of the Veteran's right knee and ankle, the 
examiner concluded that the Veteran's right tibial fracture 
residuals did not affect his right knee or ankle mobility, and 
the examiner found no other abnormalities related to the 
Veteran's fracture residuals.  In conclusion, the examiner 
diagnosed the Veteran with a right tibial fracture with no 
evidence of any residual impairment.  

During his May 2005 RO formal hearing, the Veteran testified that 
his service-connected right tibial fracture residuals disability 
results in right knee discomfort and occasional pain but that he 
does not wear a knee brace to treat his discomfort.  A May 2008 
VA treatment record notes that the Veteran was ambulating with a 
walking staff; however, the treatment record does not reflect 
that the Veteran's ambulatory device was necessary due to his 
service-connected right tibial fracture residuals.  

The Veteran apparently re-fractured his right tibia in October 
2008, as reflected by private treatment records and as reported 
by the Veteran during his Board hearing.  The Veteran underwent 
surgical repair for his fracture in November 2008, and the 
associated private treatment records reflect treatment during his 
rehabilitation period.  During his Board hearing, the Veteran 
also testified that the physicians who treated his 2008 right 
tibial fracture stated that his 2008 right tibial fracture was 
related to his tibial fracture sustained during service in 1968.

The Veteran's VA treatment records include an October 2008 report 
of chronic leg pain, a January 2009 report of chronic back and 
right leg pain and a history of falling, and a June 2009 report 
of chronic right leg pain.  A September 2009 VA treatment record 
reflects that the Veteran reported that he had surgery on his 
lower right leg "years ago" and that he had tenderness of his 
lower right leg. The treating physician noted an assessment of 
probable old trauma and ordered x-rays of the Veteran's lower 
right leg, which were interpreted to reveal the presence of 
proximal tibial hardware and a stable deformity of the midshaft 
of the tibia.  

Based on the Veteran's reports that his post-service tibial 
fracture was related to his service-connected tibial fracture and 
the length of time that had elapsed since his 2004 VA 
examination, the Veteran was afforded another VA examination in 
April 2010 pursuant to the Board's Remand instructions.  The 
examination report reflects that the Veteran reported that his 
service-connected right tibial fracture residuals causes no 
limitations in performing his activities of daily living and that 
he was unemployed due to his nonservice-connected neck and lower 
back disabilities.  The Veteran also reported that in addition to 
the tibial fracture that he sustained in a motor vehicle accident 
during service, he refractured his right tibia after service 
while cutting down a tree.  The Veteran reported experiencing 
pain at his fracture site after using his leg for approximately 
two hours and that his pain was alleviated by rest and by 
applying an ace wrap, but that he did not experience any related 
knee pain.  

On physical examination, the examiner noted that the Veteran had 
an antalgic gait and reported carrying a one-pronged cane; 
however, the examiner noted that there was no medical necessity 
evident requiring the Veteran's use of an ambulatory device.  The 
examiner noted that there was no atrophy, hypertrophy, or loss of 
tone of the Veteran's right leg muscles, and the Veteran 
demonstrated no impairment on strength testing to gravity and 
resistance.  The examiner further noted that the Veteran had 
bilateral equal leg length.  

The examination also included an assessment of the Veteran's 
right leg scars, and the examiner differentiated the scars 
associated with the Veteran's 1968 in-service surgical repair and 
his 2008 post-service surgical repair.  With regard to the scars 
related to the Veteran's in-service surgical repair, the examiner 
stated that the Veteran had one scar measuring 7.0 centimeters by 
2.5 centimeters (approximately 17.5 square centimeters) that was 
nontender to palpation and caused no limitation of motion or 
function, but that evidenced some damage to underlying tissue, 
noting a slight depression on palpation.  

The examiner also transcribed the results of x-rays taken both 
before and after the Veteran's 2008 right tibial fracture, with 
the July 2008 x-rays (taken before the Veteran refractured his 
tibia in October 2008) interpreted to reveal an old healed right 
midshaft tibial fracture with no significant interval change when 
compared to x-rays taken in 2004, and the September 2009 x-rays 
(post-refracture) interpreted to reveal an unchanged healed 
midshaft tibial fracture, as well as interval placement of 
proximal tibial hardware.  The examiner then diagnosed the 
Veteran with service-connected right open midshaft tibial 
fracture residuals, status-post open reduction with internal 
fixation, with a residual scar consistent with the expected 
outcome, and no residual impairment.  

In a June 2010 addendum to the examination report, the examiner 
clarified her opinion that the Veteran's service-connected right 
tibial fracture had no residuals, stating that long bone 
fractures, such as the Veteran's service-related midshaft tibial 
fracture, usually heal without any significant sequela.  The 
examiner further opined that there was no medical nexus between 
the Veteran's service-connected right midshaft tibial fracture 
and his 2008 proximal tibial fracture, stating that the Veteran's 
service-connected midshaft tibial fracture was stable and 
unaffected during the Veteran's 2008 injury.  The examiner then 
definitively stated that the Veteran's 2008 proximal tibial 
fracture was not caused by, related to, or aggravated by the 
Veteran's service-connected midshaft tibial fracture.

With regard to the orthopedic manifestations of the Veteran's 
service-connected right tibial fracture residuals, the Board does 
not find that the evidence of record reflects that the Veteran 
has malunion of his tibia and fibula resulting in a moderate 
right knee or ankle disability, thereby providing a basis for 
awarding a rating in excess of 10 percent.  The Veteran's VA 
treatment of record reflects the Veteran's occasional reports of 
right knee pain, with no ankle or knee impairment noted as 
related to the Veteran's service-connected midshaft tibial 
fracture.   Moreover, no malunion of the tibia and fibula or 
related ankle or knee impairment was found during either the 
Veteran's 2004 or 2009 VA examinations, with both examiners 
specifically noting that the Veteran had no residual impairment 
related to his in-service right tibial fracture.

The Veteran's private orthopedic treatment of record reflects the 
Veteran's complaints and treatment related to his 2008 proximal 
tibial fracture.  However, the only medical opinion of record 
addressing the potential relationship between the Veteran's in-
service and post-service tibial fractures found the two fractures 
to be unrelated.  The Board finds that this medical opinion was 
made after a review of the Veteran's claims file and is supported 
by a detailed rationale.  Moreover, the opinion is consistent 
with the radiologic evidence of record noting that the Veteran's 
service-connected right midshaft tibial fracture has remained 
unchanged throughout the instant rating period, as well as 
repeated clinical findings that the Veteran has no residual 
impairment related to his in-service right tibial fracture.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that 
among the factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Thus, the Board will 
not consider the evidence of record related to the Veteran's 
treatment of his 2008 right tibial fracture.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when reviewing the Veteran's claim, including 
the Veteran's reported right leg pain and right knee pain during 
his RO and Board hearings.  The Board further acknowledges that 
the Veteran is competent to report his right leg symptomology, 
see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person 
is competent to report symptoms based on personal observation 
when no special knowledge or training is required), and the Board 
finds the Veteran's reports to be credible.  However, the 
Veteran, as a lay person, is not competent to relate any 
perceived right knee impairment to his service-connected right 
tibial fracture residuals, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons, such as the 
Veteran, are not medically qualified to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or medical 
causation), and the objective evidence of record fails to reflect 
any right knee impairment has been assessed as related to the 
Veteran's service-connected right tibial fracture, much less 
evidence of the moderate impairment that must be shown in order 
to warrant the award of an increased rating.

Accordingly, given the lack of evidence of any knee or ankle 
impairment related to the Veteran's service-connected right 
tibial fracture residuals, a basis for awarding a disability 
evaluation in excess of 10 percent for the Veteran's service-
connected right tibial fracture residuals has not been presented, 
and the Veteran's appeal of this issue is denied.  

With regard to the Veteran's scar associated with his in-service 
right tibial fracture and related surgical repair, the 2010 
examiner assessed the Veteran's surgical scar as involving 
underlying soft tissue damage, which was evidenced by a slight 
depression on palpation.  However, even given this 
characterization of the Veteran's scar as deep (meaning a scar 
involving underlying soft tissue damage), the evidence does not 
reflect a basis for awarding a separate compensable rating for 
the Veteran's surgical scar, as the evidence does not reflect 
that the Veteran's scar covers an area exceeding 6 square inches 
(39 sq. cm.) or causes any limitation of motion.  Rather, the 
Veteran's scar has been measured as approximately 17.5 square 
centimeters and has been specifically found not to cause any 
limitation of motion or function.  Thus, a separate compensable 
disability rating for the Veteran's surgical scar related to his 
in-service right tibial fracture repair is not warranted.

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's right tibial fracture residuals increased rating claim.  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service connected disability at 
issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure 
Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extraschedular 
consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); 
Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, the 
Veteran's disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, which 
he reported was due to his nonservice-connected neck and back 
disabilities during his 2010 VA examination.  The Board further 
notes that the Veteran has previously claimed entitlement to a 
total disability due to individual unemployability (TDIU), 
presumably as a result of his only service-connected condition, 
the residuals of a right tibial fracture, as reflected in an 
application filed in November 2007.  The Veteran's TDIU claim was 
denied, as reflected by a September 2008 rating decision, and the 
Veteran did not timely appeal that denial nor has the issue been 
certified for appellate review.  Accordingly, consideration of 
the Veteran's eligibility for a TDIU in conjunction with the 
instant increased rating claim is not warranted.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 
F.3d 1362 (Fed. Cir. 2009).


ORDER

A rating in excess of 10 percent for service-connected residuals 
of a right tibial fracture, to include a separate compensable 
rating for the Veteran's scars related to his service-connected 
residuals of a right tibial fracture, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


